Citation Nr: 0024670	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-10 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

What evaluation is warranted for status post total left knee 
replacement from July 15, 1993.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1943 to February 
1944.  This appeal arises from a September 1998 rating 
decision of the Huntington, West Virginia, Regional Office 
(RO) which granted service connection for the veteran's total 
left knee replacement.  This disability was evaluated as 30 
percent disabling and the effective date of this award was 
set on July 15, 1993.  The veteran appealed this evaluation.

The veteran requested a hearing before a traveling member of 
the Board of Veterans' Appeals (Board) in his April 1999 
substantive appeal.  He was notified of his scheduled hearing 
in late February 2000 by letters issued in December 1999 and 
January 2000.  However, the veteran failed to report for this 
hearing.


REMAND

The Board notes that when evaluating musculoskeletal 
disabilities the VA may, in addition to applying scheduler 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  It 
was reported by the veteran on examination in November 1998 
that his left knee symptomatology experienced flare-ups 
during changes in the weather.

The only VA examination to evaluate the veteran's left knee 
disability in recent years was conducted in November 1998.  A 
review of the examination report indicates the veteran's 
complaints of severe pain and weakness, not just in his left 
knee, but also in his right knee and back.  The examiner 
noted limited motion in the left knee, however, there was no 
opinion regarding additional loss of motion due the other 
criteria of 38 C.F.R. § 4.40 and 4.45 or during flare-ups.  
After noting that the veteran had chronic pain in his knees 
and back, the examiner provided the following opinion 
regarding the veteran's functional ability:

Pain is chronic to the knees and low 
back, aggravated by five minutes of 
weight-bearing.  The [veteran] involves 
himself in no heavy, exertional type of 
labor.  The pain and lack of balance and 
the weakness, as well as lack of 
endurance at baseline, render major 
functional impairments on this gentlemen.

Unfortunately, this opinion is insufficient for rating 
purposes under 38 C.F.R. §§ 4.40, 4.45, and 4.59 as 
interpreted by the Court in DeLuca.  It is impossible for the 
Board to separate the degree of functional impairment caused 
by the veteran's service-connected left knee disability from 
his nonservice-connected right knee and back disabilities.  
That is, there is no medical opinion on the amount of 
functional impairment caused by the veteran's left knee, 
standing alone.  Nor has an examiner discussed the degree of 
any increased symptomatology during flare-ups.  Based on 
these facts, the RO should provide the veteran with another 
comprehensive VA examination.

In his substantive appeal the veteran appears to indicate 
that a private physician had evidence that would support his 
claim for an increased evaluation.  However, a review of the 
claims file indicates that the latest medical records from 
this physician are dated in the early 1990's.  While on 
remand, the RO should clarify with the veteran if he has 
received treatment from this physician for his left knee 
disability in recent years.  If so, then the RO should obtain 
these records.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992) (The duty to assist includes obtaining identified 
private treatment records).

It is noted by the Board that the RO initially granted 
service connection for the veteran's left knee disability in 
the rating decision on appeal.  The United States Court of 
Appeals for Veterans Claims (Court) held in Fenderson v. 
West, 12 Vet. App. 119 (1999), that in claims dealing with 
the original rating of a service-connected disability, the 
veteran may be assigned separate evaluations for separate 
periods of time based on the facts found in the case.  The 
Board finds that in the current appeal the veteran's service-
connected left knee disability is entitled to such 
consideration by the RO.

Finally, in a rating decision of March 1999, the RO denied 
secondary service connection for a right knee and back 
disabilities.  In the substantive appeal of April 1999, the 
veteran appears to contend that his right knee and back 
problems are the result of his service-connected left knee 
disability.  Interpreting these statements in accordance with 
38 C.F.R. § 20.201 (1999), the Board finds that the VA Form 
of April 1999 was a timely notice of disagreement with the 
rating decision of March 1999.  Therefore, the issues of 
secondary service connection for a right knee and back 
disabilities has entered appellate status and the veteran 
must be issued a statement of case on these matters in 
accordance with 38 C.F.R. § 19.29 (1999).  The veteran and 
his representative should thereafter be given an opportunity 
to file a timely substantive appeal on these issues.  See 
38 C.F.R. §§ 20.200, 20.202 (1999); Manlicon v. West, 12 Vet. 
App. 238 (1999).

Based on the above analysis, the undersigned finds that 
further development is required.  Hence, this case is hereby 
REMANDED for the following action:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence pertinent to the issues on 
appeal, to include any relevant medical 
evidence.  The RO should specifically 
request the veteran to indicate whether 
his left knee disability has been treated 
by a Glenn Freeman, MD, since 1993.  If 
so, the veteran should be request to 
provide this physician's current address 
and a signed release form in order to 
obtain these records.  The RO should also 
obtain and associate with the claims file 
copies of any other outstanding medical 
records identified by the veteran.  If 
any record specifically identified by the 
veteran cannot be secured that fact 
should be noted in the claims file, and 
the appellant informed in writing. 

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination.  
The purpose of this examination is to 
determine the nature and extent of the 
veteran's left knee disability.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to conduction and 
completion of the examination.  All 
necessary tests, studies, and 
consultations should be accomplished, and 
all clinical findings should be set forth 
in detail.  The examiner should 
specifically provide answers to the 
following questions in his or her report:

a.  What is the range of motion in 
the veteran's left knee as measured 
in degrees? 

b.  Does the veteran's service-
connected left knee disability 
result in frequent episodes of 
locking, pain, or effusion?

c.  Does the veteran experience pain 
on motion, weakened movement, excess 
fatigability, or incoordination in 
the left knee during the 
examination?  If so, the examiner 
should report the extent of any 
additional range of motion loss due 
to such factors.

d.  To what extent does the veteran 
experience increased functional 
limitation (resulting from pain, 
weakness, instability, excess 
fatigability or incoordination) 
during flare-ups or after repeated 
use over a period of time?  This 
opinion should only consider 
symptomatology associated with the 
service-connected left knee 
disability.  If so, the examiner 
should report the degree of 
additional range of motion loss due 
to such factors.  

e.  Does the veteran experience 
chronic, severe pain as a residual 
of his total left knee replacement 
alone?

f.  What is the degree of the 
veteran's industrial impairment due 
solely to his service-connected left 
knee disability?

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4. After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of the initial 
evaluation assigned the left knee 
disability.  In this regard, the RO 
should determine if the veteran is 
entitled to "staged" ratings since the 
date of the award of service connection 
for his left knee disability.  The RO 
should also evaluate this disability 
under the criteria found at 38 C.F.R. 
§§ 4.40, 4.45 as defined by the Court in 
DeLuca.  If any benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case.  The requisite 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if otherwise in order.

5.  The RO should also issue the veteran 
and his representative a statement of the 
case regarding its denial of secondary 
service connection for right knee and 
back disabilities in March 1999.  The 
veteran and the representative should be 
informed of the need to file a timely 
substantive appeal (VA Form 9) in order 
to perfect any right to appellate review.  
If a timely appeal regarding these issues 
is received, then the case should be 
returned to the Board for final appellate 
review, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of the claim.  See 38 
C.F.R. § 3.655 (1999).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


